                                                           U.S. Department of Justice


                                                           United States Attorney
                                                           Eastern District of New York
       KTF/SME                                             271 Cadman Plaza East
       F. #2016R001900                                     Brooklyn, New York 11201



                                                           May 10, 2021


       By Electronic Mail, FedEx and ECF

       Jeremy Temkin, Esq.
       Ryan McMenamin, Esq.
       Morvillo Abramowitz
       565 5th Ave
       New York, NY 10017

                      Re:     United States v. Jason Peltz
                              Criminal Docket No. 21-CR-154 (NGG)

       Dear Mssrs. Temkin and McMenamin:

                      Enclosed please find the government’s discovery in accordance with Rule 16 of
       the Federal Rules of Criminal Procedure. The government requests reciprocal discovery from
       the defendant.

                      This disclosure supplements the government’s earlier disclosure by letter dated
       May 3, 2021. Enclosed please find the following materials, which are produced subject to the
       terms of the Protective Order:

                   Description                            Beginning Bates                    End Bates

Contents of iPhone 10 (Barcode: E6712537)             PELTZ_EDNY000000064697          PELTZ_EDNY000000064697
Contents of iPhone 11 Pro Max (Barcode: E6712536)     PELTZ_EDNY000000064698          PELTZ_EDNY000000064698
Contents of iPhone SE (Barcode: E6712540)             PELTZ_EDNY000000064699          PELTZ_EDNY000000064699
Contents of iPhone 11 (Barcode: E6712538)             PELTZ_EDNY000000064700          PELTZ_EDNY000000064700
Contents of older model iPhone (Barcode: E6712539)    PELTZ_EDNY000000064701          PELTZ_EDNY000000064701
Search Warrant and Affidavit in support of a Search
Warrant for information stored by Google and          PELTZ_EDNY000000064702          PELTZ_EDNY000000064743
Microsoft
Search Warrant and Affidavit in support of a Search
                                                      PELTZ_EDNY000000064744          PELTZ_EDNY000000064802
Warrant for information stored by Google
Search Warrant and Affidavit in support of a Search
                                                      PELTZ_EDNY000000064803          PELTZ_EDNY000000064866
Warrant for information stored by Apple
                    Description                             Beginning Bates                  End Bates

Search Warrant and Affidavit in support of Plain-
                                                     PELTZ_EDNY000000064867         PELTZ_EDNY000000064958
View Search

                       If you have any questions or requests regarding further discovery or a disposition
       of this matter, please do not hesitate to contact us.

                                                            Very truly yours,

                                                            MARK J. LESKO
                                                            Acting United States Attorney

                                                    By:      /s/ Kaitlin T. Farrell
                                                            Kaitlin T. Farrell
                                                            Sarah M. Evans
                                                            Assistant U.S. Attorneys
                                                            (718) 254-6072/6490

       Enclosures

       cc:     Clerk of the Court (NGG) (by ECF) (without enclosures)




                                                        2
